Citation Nr: 0509488	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  97-13 457	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether a Substantive Appeal was timely filed with 
respect to a February 1995 rating decision that denied 
entitlement to service connection for a back disorder, 
residuals of a head injury, bilateral hearing loss, and 
hemorrhoids. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to a compensable rating for a right wrist 
fracture.

5.  Entitlement to a compensable rating for a right thumb 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to March 
1992.  The veteran also had periods of unverified service in 
a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Initially, the Board notes that a February 1996 statement of 
the case and an April 1997 supplemental statement of the case 
listed as an issue on appeal a claim of entitlement to a 
higher initial evaluation for right wrist fracture and right 
thumb injury residuals.  However, the record does not show 
either a notice of disagreement with the February 1996 rating 
decision that granted service connection for this disability 
or a Substantive Appeal following the April 1997 supplemental 
statement of the case that also listed this issue.  38 C.F.R. 
§§ 19.31, 19.33, 20.200 (2004).  Therefore, because an appeal 
of an RO decision is commenced by a written and timely filed 
notice of disagreement with a rating decision, the Board 
finds that this issue is not properly before the Board and 
further discussion is not warranted.  Id.

If following completion of the development below it is 
determined that the appellant failed to perfect an appeal to 
the February 1995 rating decision, then the February 1997 VA 
Form 9 should be considered an application to reopen claims 
of entitlement to service connection for residuals of a head 
injury and hemorrhoids.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An appeal to the Board is a three-step process.  The first 
step is the "Notice of Disagreement" that must be filed 
after the RO advises a claimant of the denial of a claim for 
VA benefits.  The second step is the "Statement of the 
Case" the RO must issue the claimant.  The third step is the 
"Substantive Appeal" the claimant must file after receipt 
of the Statement of the Case.  The third step, the 
Substantive Appeal, may consist of a VA Form 9, or a letter, 
or a statement, but it must contain certain information 
required by law, and it must be filed with the RO within 
prescribed time limits.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2004).  The timely filing of an adequate 
Substantive Appeal is the last action the claimant must take 
to complete, or perfect, appeal.

The Substantive Appeal must be filed within: (1) one year 
from the day the regional office mailed the letter saying it 
had denied the claim, or (2) 60 days from the day the 
regional office mailed the Statement of the Case, whichever 
is later.  The appellant may request an extension of time for 
filing the Substantive Appeal, but that request must be 
postmarked before the expiration of the regular time for 
filing the Substantive Appeal.  If the extension is granted, 
the Substantive Appeal must be filed before the extension 
expires.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 
20.303 (2004); Roy v. Brown, 5 Vet. App. 554 (1993);

In this case, the RO notified the veteran by letter dated 
February 1995 that his claims of entitlement to service 
connection for a back disorder, residuals of a head injury, 
bilateral hearing loss, and hemorrhoids had been denied.  The 
attached VA Form 21-4107 advised him that, to appeal the 
decision, he had to file a Notice of Disagreement within one 
year of the date of the letter of notification.  Thus, in 
order to appeal the decision, the appellant had to file a 
Notice of Disagreement before February 1996.

The veteran filed a Notice of Disagreement in December 1995.  
In a letter dated in February 1996, the RO enclosed a 
Statement of the Case, instructions for filing a Substantive 
Appeal, and a VA Form 9 for use as a Substantive Appeal.  The 
Statement of the Case was issued after the one-year period 
following the issuance of the February 1995 RO decision.  
Hence, the law required that the veteran file his Substantive 
Appeal within 60 days of February 28, 1996, i.e., the date on 
which the RO mailed the February 1996 Statement of the Case.

In March 1996, within 60 days of the date the RO mailed the 
Statement of the Case, the veteran's representative filed a 
statement in support of claim with the RO in which it was 
requested that the claimant be given an extension of time to 
file his Substantive Appeal.  The record does not reflect 
that the RO granted this request.  Moreover, the record does 
not show that the veteran thereafter filed a Substantive 
Appeal, or anything that could be deemed to be a Substantive 
Appeal, within 60 days of February 1996 Statement of the 
Case.  While the veteran in February 1997, filed a VA Form 9, 
which the RO appears to have accepted as timely Substantive 
Appeal, this document was not received by the RO until well 
after the time to perfect his appeal had run.  In this 
respect, it would be erroneous to assume that silence by the 
RO with respect to the March 1996 request for an extension 
automatically equated to a grant of that request.  Simply 
put, under the law, to perfect his right to appellate review, 
it was incumbent upon the appellant to comply of 38 U.S.C.A. 
§ 7105. 

The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, unless the RO closed the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 
C.F.R. § 19.32 (2004), for failure to file a timely 
Substantive Appeal, that failure did not automatically 
deprive the Board of jurisdiction.  Gonzales-Morales v. 
Principi, 16 Vet. App. 556 (2003).  

Accordingly, the case must be remanded so the RO can 
determine whether the veteran filed a timely Substantive 
Appeal, and thereby perfected his appeal to the February 1995 
RO decision.  If the RO determines that a timely Substantive 
Appeal has not been filed, the RO should close the appeal.  
In any event, and Gonzalez-Morales notwithstanding, 
"questions as to timeliness or adequacy of response [to a 
Statement of the Case] shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (emphasis 
added).

In the veteran's February 1997 VA Form 9, he expressed 
disagreement with the February 1996 rating decision that once 
again denied claims of entitlement to service connection for 
a back disorder and bilateral hearing loss, as well as 
entitlement to compensable ratings for a right wrist fracture 
and a right thumb injury.  No further action was taken by the 
RO.  Hence, these issues must be remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should review documents filed 
by the veteran since the February 28, 
1996 Statement of the Case was mailed to 
him, to determine whether any document 
constitutes a timely Substantive Appeal.  

2.  If a timely Substantive Appeal was 
not filed, the RO should close the 
appeal, and document that action in the 
claims file.

3.  As to whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for a back disorder and 
bilateral hearing loss, and the issue of 
a compensable ratings for right wrist 
fracture and right thumb injury residuals 
the RO should issue a Statement of the 
Case.  If the veteran files a timely 
Substantive Appeal as to any of the 
issues, that issue should be returned for 
review by the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

